Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/20, 11/12/20, 05/06/21, 07/01/21, 11/05/21 and 07/21/22 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on August 10, 2020 are accepted. 

Specification
	The specification filed August 10, 2020 is accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. US 2018/0048464 A1 [hereinafter Lim].

As per claims 1, 8 and 15, Lim teaches one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, perform a method of providing encryption key management, the method comprising the steps of:
receiving, from a server, an encrypt request, the encrypt request comprising an encryption key request data structure and encrypt request plaintext [paragraphs 0106-0108];
 upon determining that an encryption key associated with the encryption key request data structure is not stored in at least one local memory, transmitting an encryption key generation request to a key server, the encryption key generation request comprising the encryption key request data structure [paragraphs 0106-0108]; 
receiving, from the key server, an encryption key; encrypting the encrypt request plaintext using the encryption key to produce encrypt request ciphertext [paragraphs 0109-0112]; and 
transmitting, to the server, the encrypt request ciphertext and at least a part of the encryption key request data structure [paragraphs 0109-0112].

As per claim 2, Lim further teaches the method wherein the method further comprises the step of storing the encrypt request ciphertext in a group-based communication system repository [paragraphs 0108-0112].


As per claim 3, Lim further teaches the method wherein the method further comprises the step of storing the at least a part of the encryption key request data structure in the group-based communication system repository [paragraphs 0108-0112].

As per claim 4, Lim further teaches the method wherein the encryption key is unique to an organization using the group-based communication system and not shared with other organizations [paragraphs 0108-0112].

As per claim 5, Lim further teaches the method wherein the organization can revoke the encryption key at any time [paragraphs 0108-0112].

As per claim 6, Lim further teaches the method wherein the encryption request data structure includes an identifier for the organization [paragraphs 0108-0112].

As per claim 7, Lim further teaches the method wherein the encrypt request plaintext comprises a group-based communication system message [paragraphs 0108-0112].

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435